Citation Nr: 9932179	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1971 to January 1973.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's claim for service 
connection for a low back disability, diagnosed as 
degenerative arthritis of the lumbar spine with first degree 
spondylolisthesis, spondylolysis of L3, and limitation of 
motion.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  The veteran's appeal is now 
before the Board for resolution.


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the veteran's current low back problems (diagnosed as 
degenerative arthritis of the lumbar spine with first degree 
spondylolisthesis, spondylolysis of L3, and limitation of 
motion) and his active military service, to include the back 
sprain suffered therein.  


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
was treated for a back problem in March 1972.  He was 
observed to have a good range of motion, and was diagnosed 
with a muscle strain.  The veteran had four follow-up visits 
for his back in March and April 1972 before he was discharged 
to duty with no restrictions.  The report of the veteran's 
separation examination from January 1973 is negative for 
complaints or diagnosis of any back problems.

The record include VA medical records dated from May to 
September 1997.  VA outpatient treatment records dated in 
June 1997 indicate that the veteran was treated for 
complaints of lower back pain.  An x-ray taken during this 
examination indicated vacuum phenomenon at L3 to L4, 
consistent with degenerative nucleus pulposus.  The x-rays 
also revealed spondylolisthesis of L3 and L4, bilateral 
spondylolysis at L3, and degenerative changes involving the 
vertebral bodies at L3 and L4.

The underwent a VA spine examination in December 1997.  This 
examiner noted the veteran's 1972 history of in-service back 
injury that the veteran indicated was due to playing football 
and an auto accident.  The veteran reported that he continued 
to have back pain after service, but that he did not 
initially seek medical treatment for his condition.  He 
indicated that, sometime after 1983, he had been treated by a 
Dr. Gurrero, an orthopedic surgeon in Manassas, Virginia; and 
Dr. Ford, an orthopedic surgeon, in Fairfax, Virginia, who 
diagnosed degenerative arthritis and disc problems at L4 and 
L5.  As regards his current condition, the veteran reported 
that he is not able to do heavy manual work, and that he is 
unable to lift more than 40 pounds.  He indicated that he has 
been employed doing building maintenance and repair work 
since 1984.  He indicated that this type of work requires 
bending and lifting, and that it is very difficult for him.

Clinical examination revealed well developed paravertebral 
muscles, and no pain of the muscles or vertebra upon 
manipulation.  No evidence of atrophy in the back muscle, 
buttocks or legs was noted.  Muscle strength in both legs was 
observed to be equal and good.  Sensories along the lumbar 
dermatomes was noted to be intact, and no evidence of 
radiopathy was noted.  The circumference of both the left and 
right mid-calf was measured at 17 1/2  inches.  Circumference 
of the right mid-thigh was 23 inches, and the circumference 
of the left mid-thigh was 23 1/4 inches.  Straight leg 
raising of the left leg reached 80 degrees with pain in the 
lower lumbar spine starting at that point.  Straight leg 
raising of the right leg was accomplished to 90 degrees 
without pain.  The veteran's range of motion consisted of 
forward flexion to 80 degrees with pain starting at 70 
degrees.  Backward extension was to 35 degrees with no pain.  
Lateral flexion was possible to 25 degrees right and left 
with pain starting at 20 degrees.  Rotation was possible to 
20 degrees right and left, with pain commencing at the 20 
degree point.  X-rays taken as part of this examination 
revealed first degree of spondylolisthesis of L3 and 
spondylolysis of L3 with degenerative changes.  The examiner 
diagnosed degenerative arthritis of the lumbar spine with 
first degree spondylolisthesis of L3, spondylolysis of L3, 
and limitation of motion. 

The claims file also includes VA medical records dated 
between January 1998 and December 1998.  These records 
reflect that the veteran complained of and/or was treated for 
low back pain on several occasions, to include in January, 
April, and December 1998. 

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service; this presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309.

However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

For a claim for service connection to be well-grounded, there 
must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The record clearly establishes that the veteran sustained a 
back sprain while in service in 1972.  Furthermore, the 
veteran currently has low back problems, the diagnoses for 
which includes degenerative arthritis of the lumbar spine 
with first degree spondylolisthesis of L3, spondylolysis of 
L3, and limitation of motion.  However, there is no competent 
medical evidence of a nexus between any current low back 
disability and the veteran's active military service, to 
include the back sprain suffered therein.  

The first medical evidence indicating that the veteran 
experienced low back problems post service is the June 1997 
VA medical records; thus, there is no evidence that arthritis 
(degenerative changes) were manifest to a compensable degree 
within the first post-service year.  Moreover, there is no 
competent medical opinion that any current back problem is in 
any way related to service.  There is no such opinion 
included in the medical evidence of record, nor has the 
veteran otherwise indicated the existence of such an opinion.  

Thus, although there is medical evidence of current 
disability involving the low back, to satisfy the first 
criterion of a well-grounded claim, and an injury in service, 
to satisfy the second criterion, the third criterion-
requiring that there be medical evidence linking the current 
problems to service-still are not met.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. 
at 81).  Inasmuch as there is no such evidence of record, the 
claim is not plausible and, therefore, is not well grounded.

Although the veteran alleges that the current problems with 
his low back are related to his service in the military, 
he does not have the medical training or expertise to render 
a competent opinion on a medical matter, such as the etiology 
of a  disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, even accepting as credible 
the veteran's assertions of experiencing continuing back pain 
since service (i.e., "continuity of symptomatology"), the 
claim must still fail in the absence of competent medical 
evidence of a nexus between symptoms experienced in and since 
service and the current disability.  See 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 498.  The Board 
emphasizes that a well-grounded claim must be supported by 
evidence, and not just allegations.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a low back disability is 
well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claim.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In regard to the 
latter point, the Board acknowledges that records of private 
post-service medical treatment for the low back are not of 
record; however, as the veteran has essentially acknowledged 
that such records pertain to medical treatment many years 
after his discharge from service, and has not indicated that 
such records include any opinion as to a nexus between 
current low back complaints and service, such records are not 
shown to having any bearing upon the well-grounded claim 
inquiry.

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
February 1998 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  The Board also finds that the duty to inform him of 
the evidence that is necessary to make his claim well 
grounded, and the reasons why his current claim is deficient, 
is met.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a low back disability is 
denied.



___________________________
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

